Citation Nr: 1133629	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for metastatic hypernephroma (claimed as kidney cancer), to include as due to exposure to herbicides, for purposes of accrued benefits.

2.  Entitlement to service connection for basal cell papilloma and lipoma (also shown as seborrheic keratosis), to include as due to exposure to herbicides, for purposes of accrued benefits.

3.  Entitlement to service connection for pulmonary metastases (claimed as lung cancer), to include as due to exposure to herbicides, for purposes of accrued benefits.

4.  Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He served in the Republic of Vietnam from July 1969 to January 1970, and died in August 2006.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the RO that, in pertinent part, denied service connection for metastatic hypernephroma (claimed as kidney cancer), basal cell papilloma and lipoma (also shown as seborrheic keratosis), and pulmonary metastases (claimed as lung cancer), to include as due to exposure to herbicides, for purposes of accrued benefits; and also denied basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code.

The Board's present decision is limited to an adjudication of issues #1, 2, and 3, as enumerated above, on the title page.  For the reasons set forth below, the remaining issue on appeal (#4) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam, and is presumed to have been exposed to herbicides.

2.  The Veteran died in August 2006.

3.  The evidence of record at the time of the Veteran's death showed that he had metastatic hypernephroma, with metastases to the lungs.  He was not shown to have primary lung cancer.  In December 2005, he underwent excision of what was originally thought to be a lipoma of the back, but was later identified as a carcinoma.  He had previously been treated for basal cell papilloma, also shown as seborrheic keratosis.

4.  The evidence of record at the time of the Veteran's death did not show that metastatic hypernephroma, pulmonary metastases, lipoma, or basal cell papilloma (or residuals thereof) had their onset in service, became manifested to a compensable degree during the one-year period following his discharge from service, or were otherwise attributable to an injury, disease, or event during his period of active military duty, to include in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for metastatic hypernephroma (claimed as kidney cancer), for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 (2010).

2.  The criteria for an award of service connection for basal cell papilloma and lipoma (also shown as seborrheic keratosis), for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 (2010).

3.  The criteria for an award of service connection for pulmonary metastases (claimed as lung cancer), for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, a veteran's surviving spouse may receive "accrued benefits" consisting of due, but unpaid, periodic monetary benefits to which the veteran "was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2010).  (The Veterans' Benefits Improvement Act of 2008 amended the law to allow a person eligible to receive accrued benefits, alternatively, to substitute in a case where a claimant dies while a claim for VA benefits is pending; however, the new provision applies only to those cases involving deaths occurring on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2010)).

"Evidence in the file at date of death" includes evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in his VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2010).

In the present case, the appellant seeks to establish service connection for metastatic hypernephroma, pulmonary metastases, lipoma, and basal cell papilloma (and residuals thereof), for purposes of accrued benefits.  She believes that the Veteran developed those conditions as a result of exposure to herbicides during service in Vietnam.

I.  Preliminary Matters

A.  Evidence to be Considered

As an initial matter, the Board notes that the record on appeal contains some evidence that was generated and/or received subsequent to the Veteran's death, including November 2006 and October 2007 statements from Stephen J. Tremont, M.D., and a May 2011 article from Health Day.  Under the rules applicable to claims for accrued benefits, cited above, that evidence cannot be considered in the context of the issues that are currently being decided.

B.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)). The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in her possession).

The United States Court of Appeals for Veterans Claims has held that the notice requirements of the VCAA apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a letter sent to the appellant in October 2006 and February 2007, the AOJ informed the appellant of the information and evidence required to substantiate her claims.  Although the totality of the required notice was not provided until after her claims were initially adjudicated, the claims were subsequently re-adjudicated in a December 2007 supplemental statement of the case (SSOC), thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the aforementioned letters did not contain any specific notice with respect to how a rating and/or effective date would be assigned if service connection was established for one or more of the claimed disabilities.  The Board notes, however, that questions with respect to the ratings and effectives date to be assigned for the claimed disabilities are not currently before the Board.  Indeed, as set forth below, the Board has determined that the appellant's claims for accrued benefits must be denied.  Consequently, no ratings or effective dates will be assigned as a matter of law.  Under the circumstances, the Board finds that there is no risk that the appellant will be prejudiced by the lack of notice with respect to matters of rating and/or effective date, as those matters pertain to the claims currently being decided.  No corrective action is necessary.
 
2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has been fulfilled.  It appears that all of the evidence actually or constructively before VA at the time of the Veteran's death has been assembled.  No further development action is required.

II.  The Merits of the Appellant's Appeal

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  See VAOPGCPREC 27-97 (July 23, 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010) (as amended; see Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010)).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation, a task "which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, if a veteran serves for 90 days or more after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent or more during the one-year period following his separation from service, service connection for the condition will ordinarily be presumed.  But see 38 C.F.R. § 3.307(d) (2010) (indicating that the presumption is rebuttable).

In the present case, the record shows that the Veteran served on active duty in the U.S. Army from January 1968 to January 1970.  He served in Vietnam from July 1969 to January 1970.  His service treatment records are entirely devoid of any complaints, treatment, or diagnoses of chronic disabilities of the skin, lungs, or genitourinary system.  

The Veteran died in August 2006.  The evidence of record at the time of his death showed that he had metastatic hypernephroma, with metastases to the lungs.  He was not shown to have primary lung cancer.  In December 2005, he underwent excision of what was originally thought to be a lipoma of the back, but was later identified as a carcinoma.  He had previously been treated for basal cell papilloma, also shown as seborrheic keratosis.

In light of the foregoing, it is clear that the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the appellant to establish service connection for the conditions at issue.  Simply put, metastatic hypernephroma, lipoma, and basal cell papilloma are not included in the list of diseases that VA has determined to be associated with exposure to herbicides.  Moreover, although lung cancer is included in the list, the record shows that the Veteran did not have primary lung cancer, but rather cancer of the lung that developed as a result of metastasizing hypernephroma.  Under the law, service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as a result of metastasis of a cancer that is not associated with herbicide exposure.  See, e.g., 38 U.S.C.A. § 1113(a); VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243 (1997).  As a result, if service connection is to be granted for any of the disabilities here at issue, it must be done on the basis of evidence establishing direct causation.  See Combee, supra.

There is no dispute that the Veteran had metastatic hypernephroma, with metastases to the lungs, at the time of his death.  Nor is there any dispute that, in December 2005, he underwent excision of what was originally thought to be a lipoma of the back, but was later identified as a carcinoma, or that he had previously been treated for basal cell papilloma, also shown as seborrheic keratosis.  Further, because he served in Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to herbicides.  The real question here, in terms of establishing direct service connection, is whether the evidence establishes a nexus, or link, between the disabilities at issue and in-service herbicide exposure.

Following a thorough review of the record, and the applicable laws and regulations, the Board finds that the evidence is insufficient to establish such a nexus.  The only medical opinion to address the question, from Dr. Tremont, in October 2007-to the effect that it is reasonable to consider the Veteran's exposure to herbicides "as a possible inciting factor for many tumors, including renal cell carcinoma"-was not of record at the time of the Veteran's death in August 2006, and cannot be considered for purposes of adjudicating the appellant's claim for accrued benefits.  See discussion, Part I.A, supra.  Of the evidence that was of record at the time of death, none of it suggests that metastatic hypernephroma, pulmonary metastases, lipoma, or basal cell papilloma (or residuals thereof) had their onset in service, became manifested to a compensable degree during the one-year period following the Veteran's discharge from service, or were otherwise attributable to an injury, disease, or event during his period of active military duty, to include in-service exposure to herbicides.

The Board acknowledges the statements from the appellant regarding the origin of the disabilities at issue.  However, the appellant, as a lay person, is not competent to opine as to the relationship between the disabilities in question and the Veteran's service, to include in-service exposure to herbicides.  Such matters, which require medical knowledge, must be addressed by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant is not shown to have the requisite qualifications.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, as the evidence is insufficient to establish to service connection to the level of reasonable doubt, that doctrine is not applicable.  The appeal of the accrued benefits claims must be denied.


ORDER

Entitlement to service connection for metastatic hypernephroma (claimed as kidney cancer), to include as due to exposure to herbicides, for purposes of accrued benefits, is denied.

Entitlement to service connection for basal cell papilloma and lipoma (also shown as seborrheic keratosis), to include as due to exposure to herbicides, for purposes of accrued benefits, is denied.

Entitlement to service connection for pulmonary metastases (claimed as lung cancer), to include as due to exposure to herbicides, for purposes of accrued benefits, is denied.


REMAND

A surviving spouse's basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, can be established by evidence showing that the veteran died of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1)(B) (West 2002 & Supp. 2010); 38 C.F.R. § 21.3021(a)(2)(i) (2010).  Unlike claims for accrued benefits, basic eligibility for DEA benefits may be established by evidence received after the veteran's death.

In the present case, the record does not reflect that the appellant has been provided a VCAA notice letter pertaining to the matter of basic eligibility for DEA benefits.  That needs to be accomplished.

In an August 2011 written presentation, the appellant's representative asked that the appellant's claim be remanded to obtain outstanding private treatment reports pertaining to the Veteran's conditions.  In this regard, the Board notes that the Veteran himself submitted signed releases in August 2006 for updated records of treatment from the Cancer Centers of North Carolina and Rex Hospital.  The Veteran died before the RO had an opportunity to act on those releases, however, and they are no longer valid.  Under the circumstances, the Board finds that the representative's request for remand is appropriate.  38 C.F.R. § 19.9 (2011).

Although the appellant's representative has also asked that a VA "examination" be obtained, in light of the Veteran's death, an actual examination is not possible.  A determination with respect to whether an independent medical opinion is necessary to resolve the question of whether the Veteran's death can be attributed to service is deferred pending the completion of the development sought in the remand.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the appellant and her representative relative to the matter of establishing basic eligibility for DEA benefits.  She and her representative should be given a reasonable opportunity to respond.

2.  Ask the appellant to provide new releases for any new or additional, relevant records of the Veteran's treatment from the Cancer Centers of North Carolina and Rex Hospital, and to identify, and provide releases for (where necessary), any other care providers who might possesses new or additional evidence pertinent to the claim remaining on appeal.  If she provides adequate identifying information, and the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  The new or additional (i.e., non-duplicative) evidence obtained, if any, should be associated with the claims file.  

3.  Thereafter, take adjudicatory action on the claim remaining on appeal.  If the benefit sought remains denied, furnish a SSOC to the appellant and her representative.

After the appellant and her representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


